DETAILED ACTION
Claims 1-20 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4,10,  and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ford (US 2017/0281071) published 10/05/2017 (over one year prior to the effective filing date of this application 04/03/2019). 
Regarding claim 1, Ford teaches: 
A computer-implemented method, comprising: 
accessing multiple sets of epochs of magnetoencephalography (MEG) data of responses of a test patient to auditory stimulus events, the responses detected by a plurality of sensors, each set of epochs corresponding to one of the sensors; (Ford, [0059] MEG sensors measure an epoch as a response to auditory stimulus to the patient)
 selecting one or more sets of epochs from one or more sensors based on stability among the responses to the auditory stimulus events detected by the one or more sensors;(Ford [0081] candidate parameters of epoch data may be used to generate subsets such as strong or weak subsets and variability) 
 selecting a feature of the epochs based on reproducibility of values of the selected feature of the epochs in the selected one or more sets compared to reproducibility of values of other features of the epochs; (Ford, [0113] the candidate parameters were evaluated based on whether they were reproduceable within and across patient visits for reliability and stability) 
sorting the epochs in the selected one or more sets by the values of the selected feature; (Ford [0078] epochs in the heatmap are sorted by metric such as duration of peaks, maximum of peak, or latency of the peaks)  and
 generating data for displaying a heatmap that visualizes the epochs sorted in the selected one or more sets.  (Ford [0078] epochs in the heatmap are sorted by metric such as duration of peaks, maximum of peak, or latency of the peaks) 

Regarding claim 2, Ford teaches: 
The computer-implemented method of claim 1, wherein at least a first set of epochs in the multiple sets is generated in a first visit of the test patient and at least a second set of epochs in the multiple sets is generated in a second visit of the test patient on a different day. (Ford, [0113] the candidate parameters were evaluated based on whether they were reproduceable within and across patient visits for reliability and stability) 
Regarding claim 3, Ford teaches: 
The computer-implemented method of claim 1, wherein the plurality of sensors are carried by a helmet worn by the test patients, and the plurality of sensors are distributed on different locations of the helmet.   (Ford [0126] SQUID sensors on a helmet) 

Regarding claim 4, Ford teaches: 
The computer-implemented method of claim 1, wherein the selected one or more sets of epochs corresponds to the one or more sensors that are located ipsilateral to the auditory stimulus events.  (Ford [0071] the SQUD sensors are locate ipsilateral to the tone presentations) 

Regarding claim 10, Ford teaches: 
The computer-implemented method of claim 1, wherein selecting the feature of the epochs in the selected one or more sets based on reproducibility of the values of the selected features in the epochs of the selected one or more sets comprises:
determining, for each of a plurality of candidate features, a correlation of the candidate feature with a set of cognitive tests; and selecting the feature based on the correlations of the candidate features with the set of cognitive tests.  (Ford [0137-138] candidate parameter that marked the most AD test patients correctly was added to the model first and each subsequent was added if it added information to the model) 

Regarding claim 12, Ford teaches: 
The computer-implemented method of claim 1, wherein a value of the selected feature is determined based on latency of a peak in an epoch compared to a temporal reference point.  (Ford [0078] epochs in the heatmap are sorted by metric such as duration of peaks, maximum of peak, or latency of the peaks)

Regarding claim 13, Ford teaches: 
The computer-implemented method of claim 1, wherein at least some of the epochs in the selected one or more sets comprises first peaks, second peaks, and third peaks, and a value of the selected feature is determined based on a number of one of the first peaks, second peaks, or third peaks that exceed a threshold amplitude. (Ford [0139] candidate parameter number of strong peak A epochs with peak B) 

Regarding claim 14, Ford teaches: 
The computer-implemented method of claim 1, wherein a value of the selected feature is determined based an amplitude of a type of peak in the epochs in the selected one or more sets.   (Ford [0139] candidate parameters amplitude of peak C with weak peak A and amplitude of peak B in weak peak A epochs)

Regarding claim 15, Ford teaches: 
The computer-implemented method of claim 1, wherein a value of the selected feature is determined based on a value of onset of a type of peak in the epochs in the selected one or more sets.  (Ford [0139] candidate parameters amplitude of peak C with weak peak A and amplitude of peak B in weak peak A epochs) 


Regarding claim 16, Ford teaches: 
The computer-implemented method of claim 1, further comprising:
 inputting the data of the epochs to a machine learning model; ( Ford [0157] the new MEG data is analyzed for to determine the model parameters of the new patient which is then compared to the model values and assessment is provided) and 
providing, by the machine learning model, whether the test patient is cognitively impaired.(Ford [0159] patient is determined to have AD (Alzheimer’s disease) based on the information in Figure 5)   

Regarding claim 17, Ford teaches: 
The computer-implemented method of claim 1, wherein the heatmap arranges the epochs in the selected one or more sets sorted by the selected feature in a first axis and displays changes in values of the epochs over time in a second axis.  (Ford [0065] the horizontal axis represents time and the Y axis represents the signals from the SQUID sensor)

Regarding claim 18, Ford teaches: 
The computer-implemented method of claim 1, wherein the heatmap graphically presents a first color to represent a positive polarity of the epochs in the selected one or more sets and a second color to represent a negative polarity of the epochs in the selected one or more sets.  (Ford [0078] for each epoch the color scale is normalized from red to blue, red arbitrarily refers to positive and blue arbitrarily refers to negative magnetic or electric fields)


Regarding claim 19, Ford teaches: 
A graphical user interface, comprising: 
a first display area configured to display a heatmap, the heatmap graphically presenting a plurality of epochs representing magnetoencephalography (MEG) data of responses of a brain of a test individual to a plurality of stimulus events, at least one of the epochs comprising a first peak, a second peak, and a third peak, the heatmap graphically presenting a change in color to distinguish among the first peak, the second peak, and the third peak;  (Ford, See Figure 5, top left corner is a heatmaps of the epoch data. See also [0078] for each epoch the color scale is normalized from red to blue, red arbitrarily refers to positive and blue arbitrarily refers to negative magnetic or electric fields)  
a second display area configured to display a timeline of a change in values of a first feature in one or more runs of MEG scans, each run generating a set of MEG data, the first feature representing a measurement of the first peak, the second peak, or the third peak, the heatmap displayed in the first display area corresponding to the set of MEG data generated in one of the runs; (Ford Figure 5, bottom left, signal amplitude vs time graph) 
 and a
 graphical element presented in the first display area and located at an area that corresponds to the measurement for the first feature in the heatmap.  (Ford Figure 5, upper left corner heat map, latency A and latency B are labeled) 




Regarding claim 20, Ford teaches: 
A method comprising: 
acquiring at least one parameter from a heat map of a set of epochs of magnetoencephalography (MEG) data of responses of a brain of a test patient to a plurality of sequential auditory stimulus events, wherein a normal response comprises a tri-peak subset comprising an A peak, a B peak, and a C peak and wherein the heat map comprises the epochs displayed in an order based on the latency of one peak of the tri-peak subset; (Ford, See Figure 5, top left corner is a heatmaps of the epoch data, latency A and latency B are labeled. See also [0078] epochs in the heatmap are sorted by metric such as duration of peaks, maximum of peak, or latency of the peaks)  and
 comparing a value for the at least one parameter to a model for the at least one parameter to assess a cognitive state of the test patient. Ford [0159] patient is determined to have AD (Alzheimer’s disease) based on the information in Figure 5)   

Allowable Subject Matter
Claims 5-9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
(v) determining a statistical value of the plurality of values of the metric of sensor stability; selecting one or more candidate sensors based on the statistical value corresponding to each of the selected one or more candidate sensors, the selected one or more sets of epochs corresponding to the one or more selected candidate sensors.  

Regarding claim 6, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
determining, for each of the one or more candidate sensors, a variance metric calculated from the values of the metric of sensor stability; selecting one or more candidate sensors based on the variance metric corresponding to each of the selected candidate sensors, the selected one or more sets of epochs corresponding to the one or more selected candidate sensors.  

Regarding claim 7, neither the closest known prior art nor any reasonable combination thereof, teaches: 
generating, for each of a plurality of candidate features, two or more metric vectors, each metric vector comprising one or more metric values of the candidate feature, each metric vector corresponding to each of the two or more subsets of epochs; determining, for each of the plurality of candidate features, a correlation among the two or more metric vectors; and  -101-selecting one or more candidate features whose correlation among the two or more metric vectors is above a threshold, wherein the selected feature is selected from the selected one or more candidate features.  
selecting one or more candidate features whose correlation among the two or more metric vectors is above a threshold, wherein the selected feature is selected from the selected one or more candidate features.  
	Claim 8 depends from claim 7 and is therefore also objected to as being dependent upon a rejected base claim. 

	Regarding claim 9, neither the closest known prior art nor any reasonable combination thereof, teaches: 
determining, for each of the plurality of candidate features, a number of cognitively- impaired individuals whose values of the candidate feature are outside the range of values among normal volunteers; and selecting the feature based on the number of cognitively-impaired individuals whose values of the candidate feature are outside the range of values among normal volunteers for each of the plurality of candidate features.  

Regarding claim 11, neither the closest known prior art nor any reasonable combination thereof, teaches: 
wherein selecting the feature of the epochs in the selected one or more sets based on reproducibility of the values of the selected features in the epochs of the selected one or more sets comprises: conducting nonparametric permutation tests for a plurality of candidate features; and selecting one or more the candidate features having results of the nonparametric permutation tests that exceed a threshold, the selected feature being one of the selected candidate features.  

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K WILBURN whose telephone number is (571)272-3589. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Molly Wilburn/Examiner, Art Unit 2666